Plaintiff in error, H.J. Murphy, was convicted upon a charge that he did unlawfully have possession of intoxicating liquor with intent to sell the same, and in accordance with the verdict of the jury was sentenced to be confined in the county jail for 90 days and pay a fine of $250. To reverse the judgment an appeal was perfected, by filing in this court on August 11, 1923, a petition in error with case-made. When the case was called for final submission, January 21, 1925, his death was suggested. It is therefore adjudged and ordered that the proceedings in this cause do abate, and the same is remanded, with direction to the trial court to enter its appropriate order to that effect. *Page 160